 98325 NLRB No. 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The judge credited the General Counsel™s witness, employee Doro-thy Smith, only in part. The Respondent relies on this in arguing that
Smith should not be credited regarding the discussion of the wage
increase and contract extension proposal between Dietary Supervisor
Thomas and Smith which occurred in Smith™s car. However, the
judge explicitly credited Smith regarding the conversation with
Thomas in Smith™s car. A trier of fact is not required to accept the
entirety of a witness™ testimony, but may believe some and not all
of what a witness says. Brinkman Southeast, 261 NLRB 204 (1982);Giovanni™s, 259 NLRB 233 (1981); Maxwell™s Plum, 256 NLRB 211(1981); and NLRB v. Universal Camera Corp., 179 F.2d 749, 754(2d Cir. 1950).2In support of the complaint™s allegations that the Respondent hadengaged in direct dealing with employees, the General Counsel pre-
sented, inter alia, evidence regarding an employee meeting held on
July 12, 1995, by Dietary Supervisor Thomas. The judge found that
at this meeting Thomas solicited employees™ input regarding the Re-
spondent™s wage offer. In its exceptions, the Respondent argues,
inter alia, that the judge™s finding was in error. According to the Re-
spondent, Thomas called the meeting after an employee questioned
her about the Respondent™s proposal and, at the meeting, Thomas
merely answered employees™ questions. Thus, in the Respondent™s
view, Thomas was only lawfully responding to employees™ ques-
tions. We disagree. First, we agree with the judge that the record
supports a finding that at the meeting Thomas asked employeesabout the Respondent™s wage offer. Second, assuming arguendo that
an employee first raised the topic of the wage increase, it is nonethe-
less clear that Thomas sought employees™ input regarding the in-
crease. No employee requested a meetingŠThomas initiated that.
Also, when she could not respond to an employee™s concern about
anniversary raises, Thomas invited Office Manager Clark to join the
meeting so that discussions could continue. Clark, in turn, told em-
ployees that further discussions with the Respondent™s administrator
would be necessary to resolve the issue. Ultimately, Thomas did not
merely answer an employee™s question but rather sought to begin
and maintain a dialogue with employees that would produce em-
ployee input about Respondent™s wage offer. Indeed, as the judge
noted, Thomas was successful in that she and Clark learned of em-
ployee concernsŠwhich were forwarded to higher managementŠ
about anniversary raises.Americare Pine Lodge Nursing and RehabilitationCenter and District 1199, WV/KY/OH, theHealth Care and Social Service Union, SEIU,
AFLŒCIO. Cases 9ŒCAŒ33304 and 9ŒCAŒ33478November 8, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn May 24, 1996, Administrative Law Judge Leon-ard M. Wagman issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, the
General Counsel filed an answering brief, and the Re-
spondent filed a reply brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings, findings,1and conclusions and to adopt the rec-ommended Order as modified.The judge found, and we agree, that the Respondentengaged in direct dealing with bargaining unit employ-
ees, in violation of Section 8(a)(5) and (1) of the Act.
As discussed more fully in the judge™s decision, the
Respondent engaged in direct dealing in an unsuccess-
ful attempt to obtain acceptance of its proposal of a
contract extension and wage increase prior to the expi-
ration of the parties™ collective-bargaining agreement.
The judge further found that, given its unlawful con-
duct, the Respondent was not privileged to rely on de-
certification-type petitions to withdraw recognition
from the Union. The Respondent contends, inter alia,
that even if its conduct constituted unfair labor prac-
tices, the Board is still required to determine whether
these ‚‚were serious in nature, lasting in impact and di-
rectly affected a large segment of the bargaining unit,™™
before finding that it was precluded from relying on
the petitions as a basis for withdrawing recognition.In Master Slack Corp., 271 NLRB 78, 84 (1984),the Board held that, to taint a petition, unfair laborpractices ‚‚must be of a character as to either affect theUnion™s status, cause employee disaffection, or im-
properly affect the bargaining relationship itself.™™ In
general, there must be a causal relationship between
the unlawful conduct and the petition. See Lee Lumber& Building Material Corp., 322 NLRB 175, 177(1996). In determining whether there was a causal rela-
tionship between the unfair labor practices and the pe-
tition in Master Slack, supra, the Board applied the fol-lowing factors:(1) The length of time between the unfair laborpractices and the withdrawal of recognition; (2)
the nature of the illegal acts, including the possi-
bility of their detrimental or lasting effect on em-
ployees; (3) any possible tendency to cause em-
ployee disaffection from the union; and (4) the ef-
fect of the unlawful conduct on employee morale,
organizational activities, and membership in the
union. [Id. at 84.]Applying these factors to the case here, we find acausal relationship between the Respondent™s unfair
labor practices and the decertification-type petitions
presented to the Respondent. The Respondent engaged
in various conduct constituting unlawful direct dealing
with bargaining unit employees between July 5 and
August 4, 1995.2Within 3 weeks after the August 4vote on the Respondent™s proposal, the Respondent re-
ceived the first decertification-type petition, and it re-
ceived the last such petition approximately 1 week
later. Further, it is clear that the Respondent™s direct
dealing with bargaining unit employees could have
reasonably led those employees to believe that theyVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00098Fmt 0610Sfmt 0610D:\NLRB\325.008APPS10PsN: APPS10
 99AMERICARE PINE LODGE NURSINGcould obtain better terms and conditions of employ-ment from the Respondent by rejecting the Union.
Such direct dealing, by its very nature, improperly af-
fects the bargaining relationship. See Detroit Edison,310 NLRB 564, 566 (1993). The August 3 letter from
the Respondent to the employees was particularly of-
fensive in this respect. By asserting that the Union
would prefer a ‚‚big strike™™ rather than accept the Re-
spondent™s proposal, the Respondent sought to dispar-
age the Union and to drive a wedge between the Union
and the unit employees. We also note that much of the
direct dealing in this case, including distribution of
proposals, memoranda, and fliers, was directed to all
of the bargaining unit employees. This is not a case in
which an employer is communicating with its employ-
ees to encourage their ratification of an agreed-upon
contract. Rather, the evidence is quite persuasive that
the Respondent™s goal was direct dealing with unit em-
ployees for the purpose of undermining the Union™s
authority generally and influencing the employees to
reject the Union as their bargaining representative. For
these reasons, we find, in agreement with the judge,
that the Respondent was precluded from relying on the
petitions as a basis for its withdrawal of recognition
from the Union.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent,
Americare Pine Lodging Nursing and Rehabilitation
Center, Beckley, West Virginia, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order as modified.1. Substitute the following for paragraph 2(b).
‚‚(b) Within 14 days after service by the Region,post at its facility in Beckley, West Virginia, copies of
the attached notice marked ‚‚Appendix.™™15Copies ofthe notice, on forms provided by the Regional Director
for Region 9, after being signed by the Respondent™s
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to insure that the notices are not altered, de-
faced, or covered by any other material. In the event
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility
involved in these proceedings, the Respondent shall
duplicate and mail, at its own expense, a copy of the
notice to all current employees and former employees
employed by the Respondent at any time since October
6, 1995.™™2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn agency of the United States GovernmentThe National Labor Relations Board has found thatwe violated the National Labor Relations Act and has
ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
bypass District 1199, WV/KY/OH,the Health Care and Social Service Union, SEIU,
AFLŒCIO, the exclusive collective-bargaining rep-
resentative of our employees in the following appro-
priate unit, and deal directly with those employees
with respect to rates of pay, wages, hours of employ-
ment, and other terms and conditions of employment:All full-time and part-time service and mainte-nance employees, employed by us including
nurses aides, restorative aides, physical therapy
aides, housekeeping employees, laundry employ-
ees, maintenance employees and dietary employ-
ees, but excluding all LPNs, administrative per-
sonnel, office clerical employees, department
heads, activities director, RNs, and other profes-
sional employees and all guards and supervisors
as defined in the Act.WEWILLNOT
unlawfully withdraw recognitionfrom, and refuse to bargain with District 1199,
WV/KY/OH, the Health Care and Social Service
Union, SEIU, AFLŒCIO, the exclusive collective-bar-
gaining representative of our employees in the appro-
priate unit described above.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
recognize and, on request, bargain in goodfaith with District 1199, WV/KY/OH, the Health Care
and Social Service Union, SEIU, AFLŒCIO, as the ex-
clusive collective-bargaining representative of our em-
ployees in the above described appropriate unit, re-
garding rates of pay, wages, hours of employment, and
other terms and conditions of employment for thoseVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00099Fmt 0610Sfmt 0610D:\NLRB\325.008APPS10PsN: APPS10
 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates are in 1995 unless otherwise indicated.2In fn. 1 of his brief, the General Counsel, for the first time,moved to amend the consolidated complaint to allege that Americare
further violated the Act by making a take-it-or-leave-it offer to Local
1199. Americare as filed its opposition to this motion.In agreement with Americare, I find that the General Counsel™smotion comes too late. Americare filed its brief without having had
an opportunity to argue the issue raised by the proffered amendment.
Further, Americare is not procedurally entitled to file a reply brief.
Therefore, I deny the General Counsel™s motion. United Artists The-atre Circuit, 277 NLRB 115, 130 (1985).employees, and if an understanding is reached, reducethe agreement to writing and execute it.AMERICAREPINELODGENURSINGAND
REHABILITATIONCENTERDonald A. Becher, Esq., for the General Counsel.Thomas P. Dowd, Esq. (Littler, Mendelson, Fastiff, Tichy &Mathiason), of Baltimore, Maryland, for the Respondent.Ms. Teresa Ball, of Huntington, West Virginia, for theCharging Party.DECISIONSTATEMENTOFTHE
CASELEONARDM. WAGMAN, Administrative Law Judge. Thiscase was tried in Beckley, West Virginia, on February 8 and
9, and on May 17, all in 1996. Upon a charge filed in Case
9ŒCAŒ33304 on October 6, 1995,1by District 1199,WV/KY/OH, The Health Care and Social Service Union,
SEIU, AFLŒCIO (District 1199 or the Union), the Regional
Director for Region 9 issued a complaint on November 13
against the Respondent, Americare Pine Lodge Nursing and
Rehabilitation Center (Americare). Thereafter, upon a charge
filed in Case 9ŒCAŒ33478, on January 9, 1996, by District
1199, the Regional Director for Region 9 issued his order
consolidating cases, consolidated complaint and notice of
hearing, dated January 30, 1996. Later, upon a charge filed
by District 1199 on February 27, 1996, and an amended
charge filed by District 1199 on March 25, 1996, the Re-
gional Director for Region 9 issued a complaint in Case 9Œ
CAŒ33647 on April 8, 1996. Finally, upon motion of the
General Counsel and upon considering Americare™s opposi-
tion, I ordered the consolidation of the complaint in Case 9Œ
CAŒ33647 with the consolidated complaint in Cases 9ŒCAŒ
33304 and 9ŒCAŒ33478 and the reopening of the record in
these cases for a hearing on the allegations raised in Case
9ŒCAŒ33647.2The consolidated complaint, including Case 9ŒCAŒ33647,alleges that Americare violated Section 8(a)(1) and (5) of the
Act when it bypassed District 1199 and dealt directly with
bargaining unit employees, withdrew recognition from Dis-
trict 1199, granted a wage increase to the bargaining unit
employees without prior notice to District 1199 and without
affording it an opportunity to bargain, and denied District
1199 access to bargaining unit employees at Americare™s fa-
cility. Americare has denied commission of the alleged unfair
labor practices.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefsfiled by the General Counsel and Americare, I make the fol-lowingFINDINGSOF
FACTI. JURISDICTIONAmericare, a corporation, operates a nursing home and re-habilitation center at its facility in Beckley, West Virginia,
where it annually derives gross revenues in excess of
$100,000 from this enterprise. During that same period
Americare purchased and received at its Beckley, West Vir-
ginia facility goods valued in excess of $15,000. Americare
admits and I find that it is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act and that District 1199 is a labor organization within the
meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. Background and IssuesOn June 11, 1991, following a representation election inCase 9ŒRCŒ15779, the Acting Regional Director for Region
9 certified District 1199 as the collective-bargaining rep-
resentative of the 68 Americare employees in the following
appropriate unit:All full-time and part-time service and maintenance em-ployees, employed by [Americare] including nurses
aides, restorative aides, physical therapy aides, house-
keeping employees, laundry employees, maintenance
employees and dietary employees, but excluding all
LPNs, administrative personnel, office clerical employ-
ees, department heads, activities director, RNs, and
other professional employees and all guards and super-
visors as defined in the Act.In December 1991, District 1199 and Americare enteredinto a 2-year collective-bargaining agreement. On November
5, 1993, following a decertification election in Case 9ŒRDŒ
1703, the Regional Director for Region 9 issued a certifi-
cation of representative to District 1199 as the exclusive col-
lective-bargaining representative of Americare™s employees
in the appropriate unit described above. Thereafter, the par-
ties entered into a collective-bargaining agreement covering
the same bargaining unit, effective from December 9, 1993,
until December 7. The collective-bargaining agreement did
not contain any provisions for reopening during its term. Ar-
ticle XXXVI of the collective-bargaining agreement pro-
vided, in pertinent part: ‚‚This Agreement can be changed
only by a written Amendment executed by the parties here-
to.™™The issues presented in these cases are whether Americareviolate Section 8(a)(1) and (5) of the Act by the following
conduct:1. Bypassing District 1199 and dealing directly with bar-gaining unit employees by questioning them about and solic-
iting their support for Americare™s contract proposal on
wages.2. Bypassing District 1199 and dealing directly with bar-gaining unit employees by distributing letters and memo-
randa soliciting their support for Americare™s contract pro-
posal on wages.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00100Fmt 0610Sfmt 0610D:\NLRB\325.008APPS10PsN: APPS10
 101AMERICARE PINE LODGE NURSING3I based my findings regarding the first portion of the storeroommeeting on employee Burgess™ uncontradicted testimony. In any
event, Burgess™ credibility was boosted by the fact that at the time
she testified, she was an Americare employee. I also noted that she
testified in a frank manner.4I based my findings regarding Clark™s remarks, upon her frankand forthright testimony. Employee Smith testified that she was at
the meeting at which Clark spoke. Clark contradicted Smith in this
regard and credibly testified that Smith worked an evening shift and
that this meeting occurred in the morning. Dreama Thomas also de-
nied that Smith was present at this meeting. Further, Burgess did not
corroborate Smith™s testimony. I have therefore rejected Smith™s tes-
timony that she was at that meeting.5I based my findings regarding the smoke break discussion of thewage proposal upon Smith™s uncontradicted testimony. Thomas testi-
fied, in substance, that she might have asked how Smith felt aboutthe proposed 25-cent-per-hour wage increase, but she does not know.3. Withdrawing recognition of District 1199 as the exclu-sive collective-bargaining representative of the unit, effective
December 7.4. Granting a wage increase to the unit employees withoutgiving affording District 1199 prior notice and an oppor-
tunity to bargain about the increase.5. On about February 22, 1996, refusing to continue in ef-fect a term of the expired collective-bargaining agreement by
denying District 1199 access to the unit employees at
Americare™s facility.B. The FactsOn July 5, Steven C. Ronilo, vice president of human re-sources for Americare™s parent, telefaxed a letter and side
letter agreement to District 1199 offering an immediate
across-the-board hourly increase of 25 cents for level I clas-
sifications listed in the collective-bargaining agreement,
which included dietary assistants, laundry assistants, house-
keeping assistants, and noncertified nursing assistants, and an
immediate across-the-board hourly increase of 50 cents for
level II classifications, listed in the collective bargaining,
which included cooks, maintenance assistants, rehabilitation
assistants, restorative nursing assistants, and certified nursing
assistants. The proposed agreement also called for a 1-year
extension of the other provisions of the current collective-
bargaining agreement. In his letter, Ronilo explained that
Americare was making its ‚‚very generous wage offer™™ to
avoid bargaining in December, when Americare would be in-
volved in an annual survey, several other projects and, more
important, the marketing of a newly opened subacute unit.
Ronilo ended his letter with the expectation that District
1199 would respond ‚‚within the next twelve (12) days.™™Jennifer Jordan, the District 1199 official to whom the let-ter and proposed agreement were addressed, was on vacation
and did not see them until she returned to her office on July
11. Americare™s administrator, Sherry Johnson, disseminated
Ronilo™s letter and proposed agreement to her employees at
the Beckley facility. She also posted it at Americare™s time-
clock.On or about July 12, Dietary Manager Dreama Thomas in-vited employees Debbie Burgess, Brenda Elliot, Betty Terry,
and at least one other employee named Thelma, to come into
Americare™s storeroom, which served as Thomas™ office.
Thomas, an admitted supervisor, asked the assembled em-
ployees how they viewed Americare™s wage offer. At first,
the employees did not respond. Brenda Elliot spoke up, ask-
ing about a wage increase on her anniversary date and be-
came upset. Thomas said she did not know much about the
wage offer and phoned Office Manager Jackie Clark for
help.3Clark joined the discussion in the storeroom. Respondingto Elliot™s question, Clark stated that Americare™s wage offer
said nothing about anniversary wage increases. The collec-
tive-bargaining agreement covering Elliot and the other unit
employees provided for automatic annual individual increases
on the anniversary of the employee™s hire date. Soon afterher encounter with the employees in the storeroom, Clark re-ported it to Administrator Johnson pointing out the employee
interest in the anniversary wage increase.4At another time in July, Dreama Thomas, while on asmoking break with employee Dorothy Smith, in the latter™s
automobile, asked Smith™s opinion of the wage increases pro-
posed in the letter of July 5. Smith replied that it sounded
pretty good to her, adding that the only reason Americare
was granting it was to get rid of District 1199.5After Jennifer Jordan returned from vacation, she foundtelephone messages from Americare employees regarding the
wage offer of July 5. After responding to those inquiries, she
visited Americare™s facility on July 14. She learned from dis-
cussions with bargaining unit employees that they were not
interested in Americare™s wage proposal. Instead, the em-
ployees favored negotiations covering the grievance proce-
dure, fringe benefits such as vacations and sick leave, and
other matters. During Jordan™s visit at Americare, on July 14,
bargaining unit employees Marilyn Curry, Earlene Hurt, and
Deborah Burchess raised the matter of anniversary wage in-
creases. District 1199 did not respond to Americare™s offer
of July 5.On or about July 28, Ronilo, on behalf of Americare, senta second letter to District 1199™s Jennifer Jordan. Adminis-
trator Johnson had recommended sending the second letter
after bargaining unit employees had asked her about anniver-
sary wage increases. Attached to the letter was a proposed
agreement repeating the earlier offer, with the addition of an-
niversary wage increases for the period from August 1 until
December 31. In closing, Vice President Ronilo invited a
reply within 7 days. The letter, which Administrator Johnson
disseminated to all her bargaining unit employees included
the following paragraph:If you really care about the hard working employees atAmericare-Pine Lodge, then you will give them an op-
portunity to have a secret ballot vote on whether or not
to accept this large and very generous wage increase.
I honestly believe this proposal is much more than we
will be offering if we have to bargain in December
1995.Neither Jennifer Jordan nor any other representative ofDistrict 1199 had raised the issue of anniversary wage in-
creases with Americare. District 1199 did not respond to
Americare™s second offer.On July 31, after receiving the second offer, Jennifer Jor-dan visited the bargaining unit employees at Americare. Dur-
ing her visit, she noticed copies of the same offer laying in
the employees™ breakroom. Jordan also noticed copies of a
memo, dated July 28, from Administrator Johnson to the bar-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00101Fmt 0610Sfmt 0610D:\NLRB\325.008APPS10PsN: APPS10
 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6I based my findings regarding Johnson™s questioning of Smithupon the latter™s testimony. Johnson admitted talking to Smith. Also,
in response to a leading question, Johnson denied ever asking em-
ployees what they thought of the wage proposal. However, Smith
gave her detailed account of their conversation in a candid manner.
Further, she gave the testimony before me in Johnson™s presence and
was in Americare™s employ when she testified. These factors per-
suaded me to credit Smith™s testimony in this regard.7Johnson admitted talking to Boggs between July 31 and August4 about Americare™s wage proposal. Johnson also conceded that she
initiated discussions about the proposal by asking if the employee
had seen the memo Americare. If the employee answered yes, John-
son testified that she asked if the employee had any questions. John-
son denied ever asking for an employee™s sentiment toward the pro-
posal. Unlike Boggs, Johnson did not provide a particularized ver-
sion of their conversation. As Boggs seemed a serious witness tryingto provide her best recollection without embellishment, I have cred-ited her version.8Johnson admitted talking to 10 to 15 bargaining unit employeesbetween July 31 and August 4 about Americare™s wage offer. How-
ever, she denies ever asking employees about their attitude toward
the wage offer. Johnson™s testimony did not include any specifics
about a conversation with Aust.On cross-examination Aust was candid as she admitted that shewanted District 1199 to represent Americare™s employees and that
her testimony was designed to assist District 1199 in this regard.
However, I recognize that Aust was an Americare employee at the
time she testified and that she was under oath. From these cir-
cumstances and my impression that she was an ingenuous witness,
I have credited her testimony regarding her encounter with Johnson.9According to Supervisor Cooper™s testimony, she did not ask anyemployee anything about Americare™s wage offer. Cooper also testi-
fied that the only comment she ever heard about the offer came from
Aust, and it was favorable. However, in light of Aust™s complaint
to Johnson that the 25-cent wage offer was unfair to the level I em-
ployees, I find it unlikely that Aust would have praised it in con-
versation with Cooper. I also note that Cooper seemed reluctant toprovide information regarding her exchange with Aust. When asked
to recall when this conversation occurred, she made no effort to do
so. She also seemed to be answering questions on direct examination
without making an effort to remember details. In contrast, Aust im-
pressed me as a candid witness giving her best recollection. Accord-
ingly, I have credited her testimony in this regard.10Cooper denied having any conversations with Glass about thecontract offer. However given Americare™s strong concern about the
outcome of the vote on August 4, Cooper™s testimony that she did
not want to talk to Glass about the proposal because Glass was
‚‚very Union oriented™™ does not seem plausible in view of my find-
ing that she talked to Aust, another strong supporter of Local 1199.
In any event, Glass seemed to be a candid witness, particularly on
cross-examination. Accordingly, I have credited her testimony that
Cooper asked her how she felt about the wage offer, and if she
would vote for it.gaining unit employees. The subject of Johnson™s memo wasAmericare™s wage proposal of July 5 and as amended by
Ronilo in his second offer. The ‚‚attached correspondence™™
referred to in the memo was Ronilo™s letter and attached
wage proposal of July 28. Her message was as follows:I have had many employees come to me asking ifthe wage increase that was offered earlier could be ex-
tended or reoffered since the Union did not respond to
the previous offer.I am pleased to announce that the Company hasagreed to reoffer this proposal. Also, please note for theemployees who were concerned about not getting an
anniversary increase, that this is being offered also.I feel that this is an extremely fair offer for each ofyou. I urge you to give this proposal serious thought.I will be holding meetings next week to discuss thismore indepth for those who have questions.Please note in the attached correspondence that theUnion must respond to Steve Ronilo, our Human Re-
source Vice President by 6:00 P.M. on Friday, August
4, 1995, if you want this wage increase.Thank you for your time and attention to this pro-posal.During her visit to Americare on July 31, Jennifer Jordandistributed a flier to bargaining unit employees in response
to Vice President Ronilo™s suggestion of a secret ballot in his
letter of July 28. The flier notified the bargaining unit em-
ployees that on August 4, the Union would hold a full mem-
bership meeting at which a vote would be taken on
Americare™s proposal.Between July 31 and August 4, Sherry Johnson admittedlyspoke to anywhere from 10 to 15 bargaining unit employees.
In one of these exchanges, Johnson approached employee
Dorothy Smith at the latter™s workstation, in Americare™s
kitchen, and asked her opinion of the wage offer. Smith an-
swered that it didn™t make any difference to her ‚‚one way
or the other.™™6During the same timeframe, Johnson came to laundry aideAlice Boggs, in Americare™s laundry, and asked her what she
thought of the wage proposal. Boggs answered that she did
not think much of it. She complained that the laundry em-
ployees were getting only a quarter and the aides were get-
ting 50 cents. Johnson explained that the aides received the
greater amount because they were certified.7Johnson also questioned employee Cindy Aust during thetime period between the issuance of wage proposals and Dis-
trict 1199™s meeting of August 4. While Aust was sweeping
the dining room at Americare™s facility, Johnson asked her
how she felt about the 50-cent and 25-cent wage increases.
Aust was not enthusiastic and suggested that the proposed
wage increases were discriminatory.8Housekeeping/Laundry Supervisor Nancy Cooper askedAust if she intended to vote for the wage increase. Aust re-
plied no. Cooper wanted to know why. Aust explained that
it was insufficient and that she deserved more than 25 cents.
Cooper reminded Aust that 25 cents was better than noth-
ing.9Cooper asked housekeeping employee Glass what shethought about the 25-cent wage increase she would be get-
ting and if she would ‚‚sign for it.™™ Glass answered that she
did not know and would have to think about it. On a few
other occasions before August 4, Cooper asked Glass what
she thought of the 25-cent wage offer and if she would vote
for it.10Following the second wage offer, but before August 4, amessage over Americare™s intercom summoned nurse assist-
ants to a meeting in Supervisor Pam Meador™s office. In ad-
dition to Meador, Administrator Johnson and Director of
Nursing Norma Todd were present. Nursing assistant, Hurt,
testified that ‚‚they just only told me what the Company was
offering us, and if we want what the Company ... was of-

fering us that we needed to go and vote on it.™™ Hurt alsoVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00102Fmt 0610Sfmt 0610D:\NLRB\325.008APPS10PsN: APPS10
 103AMERICARE PINE LODGE NURSING11The parties submitted the petitions along with copies of InternalRevenue Service W-4 forms bearing signatures for comparison with
those on the petitions which Sherry Johnson had received. The poor
quality of some of the signatures on the W-4 copies and on some
of the petitions prevented me from verifying several petition signa-
tures. However, my analysis and conclusions obviated the need for
such authentication.recalled that nursing assistant Reese Thompson asked if hecould vote on the offer and that ‚‚they told us everybody
could go vote on it.™™ Further, Hurt testified that ‚‚they™™ said
that ‚‚they™™ could not grant the wage increases unless the
employees voted for it. Finally, Hurt recalled that ‚‚some-
body said that™s the best offer we™re going to get because the
Union couldn™t do no better.™™ However, neither Hurt nor any
other witness identified the source or sources of these re-
marks.Americare sought to influence the outcome of the vote onAugust 4 by a series of handbills which it disseminated to
bargaining unit employees. The record includes seven exam-
ples of these handbills. All seven urged the employees to ac-
cept Americare™s proposal. Three of the flyers also suggested
strongly that the employees stood to lose the proffered wage
increases if they held out for collective bargaining in Decem-
ber. The first of the three, carried the following message:Why fish for the unknown at negotiations?You can guarantee yourself a good catch right now!25 and 50 more per hour!Vote to give yourself a raise on Friday!The second also suggested that the employees might losethe proposed increases if they looked to District 1199. This
flyer told the reader, in pertinent part:There are no guarantees in lifeor in negotiations....In the third handbill, Americare seemed to be urging thebargaining unit employees to abandon District 1199 and indi-
vidually accept the wage offer. The message, in pertinent
part, was as follows:WHAT™S UP ? ? ? ? ? ?AMERICAREPINELODGEWANTSTOINCREASEYOUR
WAGES25
 TO50
THEUNIONDOESNOTWANTTOACCEPTTHISGENEROUS
OFFERWHAT™S UP ? ? ? ? ? ?THROUGHUNIONNEGOTIATIONSYOUMAYORMAYNOT

RECEIVEAGENEROUSINCREASE
. THEOUTCOMEISNOT
KNOWN!THROUGHAMERICAREPINELODGEYOUWILLRECEIVE

AGENEROUSRAISETHATISTRULYDESERVED
. THISIS
KNOWN!In a letter dated August 3, which Americare disseminatedto its bargaining unit employees, Vice President Ronilo urged
them to vote for the wage proposal. In the same letter, he
warned:You can choose $.25 and $.50 now or roll the dice inDecember of 1995. As we have told the Union, we DONOT INTEND to offer such a generous wage increaseif we have to bargain in December, 1995.Twenty-eight bargaining unit employees voted on August4. They rejected Americare™s wage proposal, 22 to 6. On Au-gust 7, Administrator Johnson, by memorandum addressed toall employees, withdrew the wage offer.Between August 25 and September 7 Sherry Johnson re-ceived signed copies of a petition which declared that the un-
dersigned employees no longer wished to be represented by
District 1199 for the purpose of collective bargaining. John-
son found a total of 39 signatures on the petition copies she
received during that period. Johnson recognized the names
signed on the petition copies as those of a majority of the
73 bargaining unit employees. However, she did not authen-
ticate the signatures.11By letter dated September 8, Vice President Ronilo ad-vised District 1199 that Americare had ‚‚objective evidence
that your Union no longer represents a majority of out em-
ployees in the collective-bargaining unit at Americare Pine
Lodge Nursing and Rehabilitation Center in Beckley, West
Virginia.™™ Ronilo™s letter went on to announce that accord-
ingly, effective December 7, the expiration date of the collec-
tive bargaining Americare would withdraw recognition from
District 1199.On December 8, Sherry Johnson issued a letter to her em-ployees announcing the implementation of Americare™s wage
offer. Effective at the beginning of the next payroll period,
level I classifications would receive a 25-cent hourly wage
increase, and level II classifications would receive a 50-cent
hourly wage increase. These increases were reflected in
wages which the bargaining unit employees received in Janu-
ary 1996.C. Analysis and ConclusionsThe major issue presented in these cases is whetherAmericare bypassed District 1199 and dealt directly with the
bargaining unit employees in violation of Section 8(a)(1) and
(5) of the Act. In resolving this issue, I note that the Board
has found such violations where an employer bypassed itsemployees™ bargaining representative and presented them
with a proposed change in conditions of employment without
first adequately presenting it to the bargaining representative.
Detroit Edison Co., 310 NLRB 564 (1993). I have alsolooked to the Board™s policy expressed in Allied-Signal, Inc.,307 NLRB 752, 753 (1992), as follows:It is well settled that the Act requires an employerto meet and bargain exclusively with the bargaining
representative of its employees, and that an employer
who deals directly with its unionized employees ...

regarding terms and conditions of employment violates
Section 8(a)(5) and (1). [Fn. omitted.] As the Board
made clear in Modern Merchandising, 284 NLRB 1377,1379 (1987), the question is whether an employer™s di-
rect solicitation of employee sentiment over working
conditions is likely to erode ‚‚the Union™s position as
exclusive representative.™™ [Citations omitted.]VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00103Fmt 0610Sfmt 0610D:\NLRB\325.008APPS10PsN: APPS10
 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12The Board has recognized that an employer may lawfully informbargaining unit employees of its proposals to their bargaining rep-
resentative, after the representive has rejected it. United Tech-nologies, 274 NLRB 609, 610 (1985).13I have received in evidence, as ALJ Exhs. 1A and B, respec-tively, the withdrawal request and the General Counsel™s letter.In sum, the Board will find such violations where the em-ployer™s conduct erodes or undermines the bargaining rep-
resentative™s role in the bargaining process. I also note that
the Board permits employers to communicate to bargainingunit employees ‚‚the reasons for his actions and even for his
bargaining objective.™™ Obie Pacific, Inc., 196 NLRB 458,459 (1972).In the instant case, Americare began dealing directly withthe bargaining unit employees when it distributed to them
copies of its letter of July 5 to District 1199, at the same
time it was sending the letter to District 1199.12Thus,Americare did not afford District 1199 an opportunity to
consider the proposal before setting it before the unit em-
ployees.On July 12, Supervisor Dreama Thomas directly soughtemployee input on the wage offer set forth in that letter.
Thomas again solicited employee input when she asked em-
ployee Dorothy Smith™s view on the same wage proposal.As a result of management™s meeting with unit employeesin Dreama Thomas™ office, Americare issued its second pro-
posal on July 28 including provision for an anniversary wage
increase. Here was the product of the give-and-take between
Americare and the unit employees in Thomas™s office. The
surfacing of that additional offer suggested to the employees
that they did not need District 1199 to obtain concessions
from Americare. The letter™s assertion that Americare™s pro-
posal ‚‚is much more than we will be offering if we have
to bargain in December 1995™™ would give the bargaining
unit employees an incentive to abandon District 1199, or at
least press District 1199 to capitulate and accept the pro-
posal.The solicitation of employee input continued between July28 and August 4. During that interlude, Sherry Johnson
asked employees Smith, Boggs, and Aust what they thought
of Americare™s wage proposal. Supervisor Nancy Cooper ap-
proached employees Aust and Glass and asked them if they
would vote for it in the ballotting scheduled for August 4.
These episodes of questioning occurred while Americare was
distributing its handbills urging the employees to vote for its
proposals. In these circumstances, I find that management
was trying to find out if its handbills were effective.During the same period, Johnson issued a memorandum tothe bargaining unit employees assuring them that Americare
was reoffering its original wage proposal and, in response to
employee concern, had added the anniversary proposal. This
memorandum urged the employees to give these proposals
‚‚serious thought.™™ Again, there was the suggestion that
Americare was engaged in a give-and-take with them and
that without District 1199, the employees would receive the
hourly increases including the anniversary adjustments.Vice President Ronilo™s letter of August 3 to the employ-ees bluntly warns them that if they support District 1199™s
insistence upon negotiations in December, Americare would
retaliate by withdrawing its current proposal and offering
something less at the bargaining table. Here, I find an effort
to pressure the employees into abandoning District 1199, orat least urging District 1199 to accept Americare™s proposalsand drop its insistence upon bargaining in December.Finally, in three handbills which it distributed to the bar-gaining unit employees between July 28 and August 4,
Americare continued its effort to urge them to abandon the
collective-bargaining process and District 1199. The strongest
message in this trilogy was that dealing through District
1199 could result in no wage increase and that dealing di-
rectly with Americare would certainly give the employees ‚‚a
generous raise that is truly deserved.™™From the foregoing, I find that Americare violated Section8(a)(5) and (1) of the Act when it bypassed District 1199 and
dealt directly with the collective-bargaining unit employees
beginning on July 5 and continuing until August 4. Thus, I
find that Americare™s attempt to undermine District 1199™s
bargaining position deprived District 1199 of a fair oppor-
tunity to bargain about the wage proposal. Given the extent
of Americare™s effort, I find it likely that its unlawful con-
duct reached all of the 73 bargaining unit employees during
that period.Due to its unlawful conduct, Americare was not privilegedto withdraw recognition of the District 1199 as of December.
Under Board policy ‚‚a withdrawal of recognition must occurin a context free of unfair labor practices.™™ Detroit Edison,supra at 565. Americare™s violations of Section 8(a)(5) and
(1) of the Act suggested to the bargaining unit employees
that they would obtain certainly obtain wage increases from
Americare without District 1199s help. This unlawful con-
duct interfered with the collective-bargaining process and
precluded Americare from claiming a good-faith doubt. Nor
did the Act permit Americare to implement its wage propos-
als in the wake of its unlawful withdrawal of recognition. I
find that both its withdrawal of recognition and its imple-
mentation of its wage proposals, Americare violated Section
8(a)(5) and (1) of the Act. Alexander Linn Hospital Assn.,288 NLRB 103 (1988).At the hearing, I reserved judgment on Americare™s mo-tion to dismiss allegations that Supervisors Pam Meador and
Norma Todd dealt directly with employees in violation of
Section 8(a)(5) and (1) of the Act. Having reviewed the
record, I find no showing that either Meador or Todd ques-
tioned employees about or solicited employee support for
Americare™s contract proposal on wages. Accordingly, I shall
recommend dismissal of the allegations that Meador and
Todd engaged in such unlawful conduct.On May 14, 1996, District 1199 filed a written request towithdraw the unfair labor practice charge in Case 9ŒCAŒ
33647. The General Counsel, by letter, has declared that he
has no objection to withdrawal of this charge. Accordingly,
I am granting the request to withdraw, and shall order sever-
ance and dismissal of the complaint in Case 9ŒCAŒ33647.13CONCLUSIONSOF
LAW1. Respondent, Americare Pine Lodge Nursing and Reha-bilitation Center, is an employer engaged in commerce with-
in the meaning of Section 2(6) and (7) of the Act.2. District 1199, WV/KY/OH, the Health Care and SocialService Union, SEIU, AFLŒCIO is a labor organization with-
in the meaning of Section 2(5) of the Act.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00104Fmt 0610Sfmt 0610D:\NLRB\325.008APPS10PsN: APPS10
 105AMERICARE PINE LODGE NURSING14If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.15If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™3. At all times material to these cases, based on Section9(a) of the Act, District 1199 has been the exclusive collec-
tive-bargaining representative of the following appropriate
unit:All full-time and part-time service and maintenance em-ployees, employed by [Americare] including nurses
aides, restorative aides, physical therapy aides, house-
keeping employees, laundry employees, maintenance
employees and dietary employees, but excluding all
LPNs, administrative personnel, office clerical employ-
ees, department heads, activities director, RNs, and
other professional employees and all guards and super-
visors as defined in the Act.4. Americare has engaged in violations of Section 8(a)(5)and (1) of the Act by its bypassing of District 1199 and di-
rect dealing with employees in the appropriate unit described
above with respect to wages, by its withdrawal of recognition
and by unilaterally granting wage increases to bargaining
unit employees without affording District 1199 an oppor-
tunity to bargain collectively about those increases.5. Americare by Supervisors Norma Todd and PamMeador did not violate Section 8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.REMEDYHaving found that the Respondent, Americare, has en-gaged in certain unfair labor practices, I find that it must be
ordered to cease and desist and to take certain affirmative ac-
tion designed to effectuate the policies of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended14ORDERThe Respondent, Americare Pine Lodge Nursing and Re-habilitation Center, Beckley, West Virginia, its officers,
agents, successors, and assigns, shall1. Cease and desist from
(a) Bypassing District 1199, WV/KY/OH, the Health Careand Social Service Union, SEIU, AFLŒCIO as the exclusive
collective-bargaining representative of its employees in the
following appropriate unit, and dealing directly with the em-
ployees with respect to rates of pay, wages, hours of employ-
ment, and other terms and conditions of employment:All full-time and part-time service and maintenance em-ployees, employed by Respondent, including nurses
aides, restorative aides, physical therapy aides, house-
keeping employees, laundry employees, maintenance
employees and dietary employees, but excluding all
LPNs, administrative personnel, office clerical employ-
ees, department heads, activities director, RNs, and
other professional employees and all guards and super-
visors as defined in the Act.(b) Withdrawing recognition from, and refusing to bargainwith District 1199 as the exclusive collective-bargaining rep-
resentative of the employees in the appropriate unit described
above.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Recognize and, on request, bargain in good faith withDistrict 1199, WV/KY/OH, the Health Care and Social Serv-
ice Union, SEIU, AFLŒCIO as the exclusive collective-bar-
gaining representative of the employees in following appro-
priate unit regarding rates of pay, wages, hours of employ-
ment, and other terms and conditions of employment for the
employees in that unit and, if an understanding is reached,
reduce the agreement to writing and sign it:All full-time and part-time service and maintenance em-ployees, employed by Respondent, including nurses
aides, restorative aides, physical therapy aides, house-
keeping employees, laundry employees, maintenance
employees and dietary employees, but excluding all
LPNs, administrative personnel, office clerical employ-
ees, department heads, activities director, RNs, and
other professional employees and all guards and super-
visors as defined in the Act.(b) Within 14 days after service by the Region, post at itsfacility in Beckley, West Virginia, copies of the attached no-
tice marked ‚‚Appendix.™™15Copies of the notice, on formsprovided by the Regional Director for Region 9, after being
signed by the Respondent™s authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by the Respond-
ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material. In the event that, during the
pendency of these proceedings, the Respondent has gone out
of business or closed the facility involved in these proceed-
ings, the Respondent shall duplicate and mail its own ex-
pense, a copy of the notice to all current employees and
former employees employed by the Respondent at any time
since January 6, 1995.(c) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to the
steps that the Respondent has taken to comply.ITISFURTHERORDERED
that the complaint in Case 9ŒCAŒ33647 be severed and dismissed.ITISFURTHERORDERED
that the consolidated complaint isdismissed insofar as it alleges violations of the Act not spe-
cifically found.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00105Fmt 0610Sfmt 0610D:\NLRB\325.008APPS10PsN: APPS10
